DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This is a response to the applicant’s filing filed on 03/16/2020.  In virtue of this filing, claims 1-15 are currently presented in the instant application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2020 and 11/12/2020 has been considered by Examiner and made of record in the application file.
Drawings
The drawing submitted on 03/16/2020 has been considered by Examiner and made of record in the application file.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims recite an 



Examiner suggest claim 15 should be changed to: 
A non-transitory computer readable storage medium storing a computer program thereon, which when execute by a computer or processor, the computer program being configured to implement the display screen switching method according to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 3-5, 8, 10-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li Haiyan Pub. No.: CN1061554476A) in view of Xu (WO2015/184637, use US Patent No.: 10,318,135 as a translation).
Regarding claims 1 and 8, Li Haiyan teaches a display screen switching module configured to switch, based on rotation speed of terminal, content currently displayed on a first display screen of the two display screens to a second display screen for display (see abstract).
It should be noticed that Li Haiyan fails to teach a position change information obtaining module configured to obtain position change information of a detected display screen, the detected display screen comprising first and second window position of display screen; a flip information calculation module configured to calculate a flip angle and a flip angular velocity of the detected display screen according to the position change information; and a display screen switching module configured to switch, when the flip angle meets a preset switching angle and the flip angular velocity meets a preset switching angular velocity. However, Xu teaches a position change information obtaining module configured to obtain position change information of a detected display screen, the detected display screen comprising first window position and second window position of display screen (see figures 1 and 6, col.11, ln.34-67, col.12, ln.1-48); a flip information calculation module configured to calculate a flip angle and a flip angular velocity of the detected display screen according to the position 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Xu into view of Li Haiyan in order to provide to a user with the operation to the terminal is more convenient.
Regarding claims 3 and 10, Xu further teaches a flip angle calculation unit configured to calculate the flip angle of the detected display screen according to angle information before and after a position change in the position change information, the angle information comprising angle information obtained by a sensor (see col.12, ln.44-67).
Regarding claims 4 and 11, Xu further teaches a flip angular velocity calculation module configured to calculate a flip duration of the detected display screen according to time information before and after the position change in the position change information; and calculate the flip angular velocity according to the flip duration and the flip angle (see col.12, ln.43-67, w_x is rotational angular velocity, a_x is rotating angle, dt is time interval. It is clearly seen that the formula can calculate the w_x is rotational angular velocity, a_x is rotating angle, dt is time interval).
Regarding claims 5 and 12, Xu further teaches the flip angle meeting a preset switching angle and the flip angular velocity meeting a preset switching angular velocity 
Regarding claim 15, Xu further teaches a computer readable storage medium storing a computer program thereon, the computer program being configured to implement the display screen switching method according to claim 1 (see figure 2, display, col.11, ln.34-67, col.12, ln.1-48).

Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li Haiyan Pub. No.: CN1061554476A) in view of Xu (WO2015/184637, use US Patent No.: 10,318,135 as a translation) as applied to claims 1 and 8 above, and further in view of Cho et al. (US Pub. No.: 2018/0060010, hereinafter, “Cho”).
Regarding claims 2 and 9, Li Haiyan and Xu, in combination, fails to teach a front display screen and a back display screen. However, Cho teaches a front display screen and a back display screen (see figures 3-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Cho into view of Li Haiyan and Xu in order to provide to a user with the operation to the terminal is more convenient.



Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li Haiyan Pub. No.: CN1061554476A) in view of Xu (WO2015/184637, use US Patent No.: 10,318,135 as a translation) as applied to claims 1 and 8 above, and further in view of Yang et al. (US Pub. No.: 2010/0137022, hereinafter, “Yang”).
Regarding claims 6 and 13, Xu teaches the flip angle meeting a preset switching angle and the flip angular velocity meeting a preset switching angular velocity comprises a case where: the flip angle is greater than a preset first switching angle and less than a preset second switching angle, and the flip angular velocity is greater than the preset switching angular velocity (see col.11, ln.34-67, col.12, ln.1-48). Li Haiyan and Xu, in combination, fails to teach the second switching angle being greater than the first switching angle. However, Yang teaches the second switching angle being greater than the first switching angle (see figures 1-4, [0021-0022]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Yang into view of Li Haiyan and Xu in order to provide to a user with the operation to the terminal is more convenient.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li Haiyan Pub. No.: CN1061554476A) in view of Xu (WO2015/184637, use US Patent No.: 10,318,135 as a translation) as applied to claims 1 and 8 above, and further in view of Homma et al. (US Patent No.: 10,186,019, hereinafter, “Homma”).
Regarding claims 7 and 14, Xu teaches under the condition that the flip angle meets the preset switching angle and the flip angular velocity meets the preset 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Homma into view of Li Haiyan and Xu in order to provide to a user with the operation to the terminal is more convenient.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov.  The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN PHAM/           Primary Examiner, Art Unit 2649